Judgment, Supreme Court, New York County (Patricia M. Nunez, J.), rendered September 9, 2011, as amended November 18, 2011, convicting defendant, after a jury trial, of grand larceny in the third degree, two counts of forgery in the second degree and 10 counts of falsifying business records in the first degree, and sentencing her, as a second felony offender, to an aggregate term of 7 to 14 years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Smith, 18 NY3d 588, 593-594 [2012]; People v Hayes, 97 NY2d 203 [2002]; People v Pavao, 59 NY2d 282, 292 [1983]). Although defendant’s two prior theft-related convictions had similarities to the present case, the prior cases involved highly dishonest behavior and thus were particularly relevant to defendant’s veracity. Accordingly, there is no basis for disturbing the court’s determination that the probative value of these convictions outweighed their prejudicial effect. Furthermore, the court made it clear that if defendant testified, these convictions would be admissible to impeach her credibility and for no other purpose.
We reject defendant’s argument that she is entitled to concurrent sentences as a matter of law, and we find no basis for reducing the sentence. Concur — Friedman, J.R, Acosta, Renwick, Manzanet-Daniels and Gische, JJ.